Shaw, C. J.
The present case is so like the recent case of Allis v. Billings, 6 Met. 415, in all its essential features, that if seems hardly necessary to do more than cite that case. If was there held that when a deed conveying land had been duly signed, sealed, delivered and acknowledged, and placed in a condition to be put on record, by one of unsound mind, and cash and notes had been given by the grantee in security and satisfaction for the price, such deed was voidable and not void; and that if afterwards, and after the grantor was restored to his right mind, he did acts deliberately, manifesting an intention to ratify and confirm the transaction of sale and conveyance, he could not afterwards avoid that deed, by alleging that he was insane when he made it. Such a deed, to many purposes, is equivalent to a feoffment with livery of seizin; and we believe it has long been held, by the rules of the common law, that such a feoffment would pass a seizin de facto, and vest the estate in the feoffee, subject to be avoided by matter of record, entry, or by some of the modes allowed by law for avoiding and annulling the effect of such a conveyance. To this extent, the rule would seem to be founded on the plainest principles of justice, as well as law. In such case, the conveyance of an estate by bargain and sale on the one side, and by the payment, or contract for the payment on the other, constitute one entire transaction, mutually conditional and dependent. It must be affirmed or avoided as a whole. It cannot be affirmed in part, so as to hold the price, and disaffirmed in part, so as to avoid the conveyance. Badger v. Phinney, 15 Mass. 359.
If then the unfortunate person of unsound mind, coming to the full possession of his mental faculties, desires to relieve himself from a conveyance made during his incapacity, he must restore the price, if paid, or surrender the contract for it, if unpaid. In short, he must place the grantee, in all respects, as far as possible, in statu quo. To that extent, the case of Allis v. Billings does go, and we think it is well sustained by the authorities cited. We say nothing here of a bond, covenant or other instrument purely executory, where the obligation arises solely from the act of a disposing mind, binding a person to some *438obligation or duty, and under which no estate or property has passed or been transferred; nor, if such a contract would be voidable and not void, do we consider here what acts, either of record or in pais, would be sufficient, on the part of the party contracting, after being restored, to avoid or to confirm such contract. Such a case may depend upon its own peculiar circumstances, to be judged of as they arise. The case of Allis v. Billings is one where a party, restored to his right mind, ha ring a full jus disponendi, and full capacity to judge and act in the conduct of his affairs, finding what had occurred whilst his mind was under a cloud, balancing the advantages to himself of reclaiming his land or holding the price, prefers the latter. By doing this, he necessarily affirms the deed, by which he in terms alienated his land.
In the very full argument offered by the counsel for the plaintiff in this case, it was suggested, rather than distinctly proposed to the court, to revise the case relied on, on the ground that there were authorities, deserving of consideration, leading to a contrary result. Undoubtedly there have been various views taken of this difficult subject, and there may be some discrepancy in the cases, especially whilst the maxim prevailed, that no man could stultify himself, or in other words, could plead his •own insanity to avoid his acts and contracts; a maxim founded mainly on considerations of policy, from the danger that men might feign past insanity, and be tempted to procure false testimony to establish it, in order to avoid and annul their solemn obligations and contracts. But on a reexamination of the authorities, we see nothing to raise a doubt that the law, as it now stands, is correctly declared in that case.
It was urged that the terms “ void and voidable,” as applied to the deed of a person non compos, do not express the true distinction, but that there may be an intermediate class of deeds confirmable, that is, deeds made by one having no capacity to contract, and so void until confirmed by the party after being restored. To say nothing of the practical inconvenience of making the operation of a deed to transfer an estate depend on some act, done months, perhaps years after it has been delivered *439and recorded, some acceptance of payment, or other act in pais passing between the parties without record ■ or other means of notoriety; it would afford no more means of security to the rights of the party under disability, than the power of refusing to ratify and actually disaffirming the deed, when the powers of his mind and his disposing capacity are fully restored. We are therefore of opinion that the referees decided correctly in holding that the deed of the plaintiff, made whilst in an unsound state of mind, was voidable, and not absolutely void, and as a necessary legal consequence, that it was capable of being ratified and confirmed by him, after his mind was restored.
Perhaps our duty would properly stop here, the above being apparently the only question of law raised by the report, and the subsequent question of actual ratification of the conveyance by the plaintiff being a question of fact for the referees. The weight of the evidence is no doubt a question of fact; the argument perhaps raises a question of law upon its competency, and as such we may consider it.
The acts necessary to be done, to affirm and ratify a prior voidable act, or to annul it and set it aside, may be various, according to the nature of the act to be thus affirmed or disaffirmed, and to the condition and capacity of the party doing the act. In Tucker v. Moreland, 10 Pet. 58, it was held that in the analogous case of an infant, he might avoid his act, deed or contract, by different means, according to the nature of the act or the circumstances of the case. One of the cases put is, where an infant makes a lease; the receipt of rent, after he comes of age, is a ratification. Bac. Ab. Infancy & Age, I. 8.
In the present case, after the plaintiff was restored to the full possession of his reason, he found that he had executed a conveyance of his estate, that the defendants were in possession under his deed; also, that he held certain notes for part of the purchase money. His forbearing to enter, his giving no notice of his election to disaffirm the conveyance, would be negative acts, and perhaps equivocal; but his demanding and receiving payment of the notes was affirmative, significant and decisive. It was inconsistent with any just purpose to disaffirm the con *440veyance. Payment and acceptance of the compensation are decisive of an election to affirm. Butler v. Hildreth, 5 Met. 49 Norton v. Norton, 5 Cush. 530. The defendants had no election to avoid the conveyance; they were bound to pay .their notes to the plaintiff on his demand. Had he brought his action on them and obtained judgment, such judgment would have been record evidence of his affirmance of the conveyance. Is actual payment to him less efficacious? In the case of Norton v. Norton, which respected a conveyance in fraud of creditors by a deceased intestate, where a part of the purchase money had been received by the administrator, it was stated that if payment had been received by the administrator with full knowledge of all the facts, and if the administrator was the party in interest, like the heir, it might have been a ratification.
The only remaining question is, whether these payments were received by the plaintiff with such a knowledge of the facts as to make his acts binding. Upon this point the referees report, that before and at the time of the payments made to the plaintiff himself, in April 1844, he well knew that the defendants were in possession of the ore beds under his said deed; that he well knew the nature and effect of that conveyance; that he received these payments, well knowing and understanding that they were part of the purchase money given by the defendants for the conveyance of the premises to them by his said deed. This, we think, was competent, and we may add, strong evidence from which to infer an intent to ratify.. We must bear in mind, in this inquiry, that we are now considering the validity of the act and contract of a sane person, with full power of buying and selling,-of judging of his rights and interests and managing his affairs, in doing an act freely and without compulsion or fraud. The law proceeds on the assumption, that every man so situated, acting without fraud or duress, and knowing the facts, upon which such act will operate, is bound by the necessary and legal effects and consequences of such act, and so is bound by his contracts according to their ordinary import and construction. It was argued, that the plaintiff should not be bound in such case of the ratification of a contract, made whilst of unsound *441mind, without affirmative proof, that he knew that he had the power of avoiding his deed, and that, by demanding and receiving payment of his notes, he would relinquish that power. This is not tenable, unless a man of sane mind may set up his ignorance of the law, to excuse himself from liability on his contracts. Could a man, who should give a promise in writing to pay a debt of" more than six years standing, avoid his acknowledgment and promise, by averring that he did not know that in point of law he had a good bar to the note, on the statute of limitations ? It seems to us not. We think the law presumes that every man, of competent capacity to make contracts, either by his knowledge, or by the aid of legal counsel or such other aid and advice as he may avail himself of, knows enough of the law to make valid contracts; and, at all events, the law will not allow such an excuse to exempt him from the obligation of his contracts. The evidence reported being in' our opinion competent, and the referees having found it sufficient to establish a ratification, the award, we think, was right, upon both grounds.

Judgment on the award.